Citation Nr: 1440636	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of human immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for a psychiatric disability other than depression.

3.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1981 to November 1985.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO, inter alia, denied service connection for residuals of HIV infection and a psychiatric disability and granted service connection for a chronic lumbosacral strain with an initial 40 percent disability rating, effective July 31, 2006.

In March 2011, the Board remanded the matter for additional evidentiary development.  While the matter was in remand status, in an August 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for depression and assigned an initial 50 percent disability rating, effective July 31, 2006.  

In January 2013, the Board again remanded the matter for additional evidentiary development.  At that time, the Board noted that although the August 2012 rating decision granting service connection for depression constituted a full award of the benefit sought on appeal with respect to the issue of entitlement to service connection for depression, the issue of entitlement to service connection for a psychiatric disability other than depression remained in appellate status.  Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997); see also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board also determined that consideration of the appellant's entitlement to a total rating based on individual unemployability due to service-connected disabilities was required and remanded that matter to the AOJ.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a March 2013 rating decision, the RO denied TDIU.  At that time, the RO also recharacterized the appellant's service-connected low back disability as degenerative disc and arthritis of the lumbar spine and continued the initial 40 percent rating previously assigned.  

In March 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2013).  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as his Virtual VA and VBMS folders.  The Board notes that the RO has also reviewed the records in the appellant's electronic VA claims files.

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for a psychiatric disability other than depression, an initial disability rating in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine, and a total rating based on individual unemployability due to service-connected disability.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

HIV infection was not clinically evident during the appellant's active service, and the most probative evidence establishes that his current HIV infection, first identified in 1991 or 1992, is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

HIV infection was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a September 2006 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for residuals of HIV infection and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  The letter also included the additional notification requirements delineated in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2013).  

In addition, the appellant was afforded a VA medical examination in connection with his claim in February 2013.  The Board finds that the opinion obtained as a result of that examination is adequate.  The opinion was provided by a qualified medical professional, a VA physician, and was predicated on both an examination of the appellant as well as full reading of all available records.  The examiner also provided a rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge discussed the issue on appeal and asked questions about the onset and development of the appellant's HIV infection.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Factual Background

The appellant's service treatment records show that, at his September 1981 military enlistment medical examination, he reported a history of treatment for a sexually transmitted disease, gonorrhea, in June 1981.  On clinical evaluation, the appellant was noted to have hypertrophic tonsils.  No other pertinent abnormalities were identified.

In-service treatment records show that the appellant sought treatment on a frequent and regular basis during his period of active duty for multiple complaints.

In March 1982, he was seen for a sore throat and chills.  The diagnosis was rule out strep.  In April 1982, he was seen for itching in the groin area.  The assessment was rule out scabies.  In August 1982, he was seen for burning on urination.  The assessment was rule out gonorrhea or urinary tract infection.  Subsequent testing was positive for gonorrhea.  In November 1982, the appellant was treated for an episode of pharyngitis.  

In August 1983, the appellant sought treatment with complaints such as a headache, dizziness, sore throat, diarrhea, and an earache.  The assessments included an upper respiratory infection.  Between December 1983 and January 1984, the appellant sought treatment of multiple occasions for symptoms such as a dry throat, burning in his eyes, loss of appetite, fever, and trouble breathing.  The assessments included viral syndrome, upper respiratory syndrome, and possible strep.  

In December 1983, the appellant complained of a sore throat and flu symptoms.  The assessment was possible strep.  In January 1984, he sought treatment for a sore throat, and he was noted to have a fever.  In March 1984, the appellant's complaints included a sore throat and fever, and the assessment was rule out strep pharyngitis.  In September 1984, he complained of a sore throat, stiff neck, and a fever.  In August 1983, he sought treatment for burning on urination.  The assessment was rule out non-gonococcal urethritis versus non-specific urethritis.  Following laboratory testing, the assessment was gonorrhea.  In September 1984, the appellant received treatment for a viral syndrome.  

At a February 1985 periodic medical examination, the appellant endorsed multiple complaints, including dizziness, chronic colds, chest pain, and nervous trouble.  A clinical evaluation was normal in all pertinent respects.  

In May 1985, the appellant sought treatment with complaints of a sore throat and loss of voice.  The assessment was rule out viral syndrome versus upper respiratory infection.  In September 1985, the appellant sought treatment for symptoms such as a sore throat, headaches, body aches, chills, and a stiff neck.  The diagnoses were viral syndrome with myalgias and pharyngitis.  After the appellant's symptoms continued, he was hospitalized in November 1985 for a lumbar puncture to rule out meningitis.  The study was negative.  The diagnoses on discharge from the hospital included viral syndrome, resolved; and post lumbar puncture headache, resolved.  

At the appellant's November 1985 military separation medical examination, he again endorsed a history of multiple complaints, including headaches, eye trouble, dizziness, skin diseases, shortness of breath, chest pain, and venereal disease.  No abnormalities were noted on clinical evaluation.  

In November 1985, shortly after his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is entirely silent for any reference to an HIV infection or symptoms thereof.  The record shows that the RO attempted to schedule the appellant for a VA medical examination in connection with his claim, but he failed to report without explanation, and his claim was denied.

In July 2006, the appellant again submitted an application for VA compensation benefits, seeking service connection for multiple disabilities, including residuals of HIV infection.  On his application, the appellant contended that he had exhibited symptoms indicative of HIV/AIDS throughout his military service, including fevers, blood infections, and night sweats.  

In connection with the appellant's claims, the RO assembled VA and private clinical records specifically identified by the appellant.  In pertinent part, these show that the appellant was seen at a VA facility in February 1992 for back pain and auditory hallucinations.  He explained that he had fallen out of a third story window in San Francisco during the previous month.  He indicated that the hospital there did not accept his Blue Cross insurance so he boarded a bus bound for Milwaukee.  The appellant, however, apparently disembarked in Nebraska where he was picked up by police and brought to a crisis center where he was reportedly diagnosed as having schizoaffective disorder.  The examiner described the appellant's behavior as secretive and strange. The impression was schizoaffective disorder, rule out bipolar disorder, and history of fall, rule out fracture of the lower back.  No notations of HIV or AIDS were recorded.  

Subsequent VA clinical records show that, between January 1993 and May 1995, the appellant was seen on multiple occasions in connection with various complaints, including a history of being HIV positive.  During this period, the appellant reported various dates for his initial HIV diagnosis.  On January 7, 1993, for example, the appellant indicated that he had learned that he was HIV positive in February 1991.  Later that month, however, the appellant reported that he had tested HIV positive in February 1992.  

In May 1995, the appellant was again hospitalized after he was determined to be a danger to himself.  At that time, he reported that he had been HIV positive since 1991.  The appellant indicated that he had had a happy and full life until September 1994, when his partner had passed away and he became despondent and hopeless and began abusing cocaine.  The diagnoses on discharge included cocaine abuse/dependence, adjustment disorder with depressive symptoms, passive aggressive personality disorder, and HIV positive.  Subsequent VA clinical records show continued treatment for multiple conditions, including HIV and cocaine dependence.  

Private clinical records show that, in September 2006, the appellant underwent surgical treatment for extensive necrotic tissue on his right and left thighs.  He was noted to have a history of HIV secondary to intravenous drug abuse.  

The appellant was afforded a VA medical examination in July 2007.  He reported that he had been diagnosed as having HIV in 1991, but did not become symptomatic until 1995 when he started exhibiting night sweats, fevers, chills, shortness of breath, and recurrent infections.  He indicated that he had not begun treatment for HIV until 2002.  The appellant also denied any intravenous drug abuse or accidental needle sticks, although the examiner noted that a review of the claims folder documented notations of cocaine abuse.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having AIDS.  In reviewing the appellant's claims folder, the examiner noted that laboratory results from 1985 did not show any leukopenia.  He further noted that he had been unable to find any symptoms during service, which were suggestive of an early manifestation of HIV.  The examiner concluded that the appellant's HIV/AIDS was more likely than not acquired prior to service and was not secondary to service or treatment in service.  

Finding the opinion inadequate, the Board remanded the matter for a new examination and opinion.  Pursuant to the Board's remand instructions, the appellant again underwent a VA medical examination in February 2013.  He reported that he had been diagnosed as being HIV positive in 1991.  The appellant further reported that his first high risk sexual encounter was in service.  (The examiner noted that this was at variance with the appellant's previous reports of high risk sexual encounters prior to service, as well as in service).  The examiner also noted that, in addition to a history of high risk sexual activity, the record also documented drug behavior, which was an additional risk factor.  In reviewing the service treatment records, the examiner observed that the appellant had been seen during active service on multiple occasions for febrile and nonfebrile throat, upper respiratory, and viral-like illnesses.  He explained that these multiple acute infections were not manifestations of HIV as the appellant claimed, but more likely common upper respiratory viral and bacterial illnesses.  He noted that the record showed that the appellant first learned of his HIV positive status in 1991 and that he did not develop severe clinical manifestations of AIDS until later in the 1990's.  He noted that the usual severe symptoms free window from contraction of HIV disease to severe clinical immune deficient symptoms was seven or so years.  The examiner therefore concluded that it was more likely than not that the appellant contracted HIV after his discharge in November 1985.  

The appellant thereafter submitted additional evidence in support of his claim, including an April 2013 letter from a private nurse practitioner who indicated that he had taken care of the appellant in 2008.  The nurse practitioner noted that, at the appellant's initial visit, he had reported a history of having been diagnosed with HIV in 1991, although he believed that he had been infected in the 1980's during active duty.  The nurse practitioner indicated "[w]hile in the military, [the appellant] learned that a friend with whom he was sexually active died from an HIV infection."  He indicated that it was highly possible that the appellant had been infected in the military although he was not tested until 1991.  The nurse practitioner indicated that, after an initial acute retroviral syndrome, it was not unusual for an individual to feel very good for years before falling ill and requiring an HIV test.  

In an April 2013 letter, a private physician noted that the appellant had been HIV positive since 1991, but had not been tested prior to that time.  The physician noted that the appellant had been in the military from 1981 to 1985 during which time he had had multiple male partners.  He noted that the appellant had had flu-like illness at that time, which may have been acute retroviral syndrome.  He indicated that it was very possible that the appellant had acquired HIV while in the military, but that it was impossible to verify this since his first HIV test had not been conducted until 1991.  

In a February 2014 letter, the AIDS Resource Center of Wisconsin indicated that the FDA first approved an HIV test in 1985 and that the military did not begin testing active duty members until after the test was released.  The Center noted that the Department of Defense issued a policy in October 1985 establishing a priority order for implementation of active duty personnel and that many military personnel were not tested until 1986 or later.  

At his March 2014 Board hearing, the appellant testified that he had had unprotected sex many times during service.  He denied exposure to other risk factors in service, including intravenous drug use or blood transfusions.  He indicated that, although he was treated for flu-like symptoms on several occasions during service, he was not tested for HIV because the military did not start officially testing soldiers until October of 1985.  The appellant testified that he was not diagnosed as being HIV positive until 1991, when he received a letter in the mail advising him that a recent test had been positive.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

As set forth above, the appellant seeks service connection for residuals of HIV infection.  He contends that he contracted HIV during service as a result of multiple unprotected sexual encounters.  He further notes that he was sick with flu-like symptoms on many occasions during service and contends that his in-service symptoms were manifestations of an HIV infection.  

After carefully considering the record on appeal in light of the applicable legal criteria, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of HIV infection.  

As a preliminary matter, the Board notes that, although the appellant's service treatment records confirm that he was seen during active duty on multiple occasions for complaints of flu-like symptoms, he was not diagnosed as having HIV while on active duty, and the appellant does not contend otherwise.  Indeed, the record shows that the appellant was not diagnosed as having HIV until 1991 or 1992, which was six to seven years after service separation.  Again, the appellant has not contended otherwise.

Although the record in this case shows that the appellant's HIV was not diagnosed during his active service or for many years thereafter, as set forth above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992); see also ZN v. Brown, 6 Vet. App. 183 (1994) (in addressing service connection for HIV, VA must consider not only in-service diagnosis of HIV, but also whether there was evidence of HIV exposure in service).  Thus, the Board has carefully considered the record on appeal, with particular attention to the evidence addressing the etiology and/or date of infection of the appellant's HIV.

The Board notes that the record on appeal contains conflicting medical opinions.  As set forth in more detail above, in April 2013 letters, a private nurse practitioner and a private physician indicated that, although the appellant did not test positive for HIV until 1991, it was very possible that he had acquired HIV while in the military as a result of high risk sexual activity.  The physician further noted that the appellant's in-service flu-like illness may have been acute retroviral syndrome.  

On the other hand, the record also contains the February 2013 opinion from the VA physician who concluded that it was more likely than not that the appellant contracted HIV after his discharge in November 1985.  The VA physician commented that the symptoms noted in the service treatment records were more likely due to common illnesses, such as strep, and not manifestations of HIV disease.  Rather, he explained that the symptoms exhibited by the appellant beginning in the late 1990's, including oral candidiasis and pneumocystosis, were HIV-related infections or conditions.  He noted that, given the length of the appellant's severe symptom-free window, it was more likely than not that the appellant contracted HIV after his discharge in November 1985.  

In considering these conflicting medical opinions, the Board notes that the Court has provided "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  These factors are (1) The opinion is based upon sufficient facts or data.  In other words, is the medical professional informed of sufficient facts upon which to base an opinion relevant to the problem at hand?; (2) The opinion is the product of reliable principles and methods; and (3) The expert has applied the principles and methods reliably to the facts of the case.  In other words, most of the probative value of a medical opinion comes from its reasoning.  Id.  

After carefully considering conflicting opinions discussed above in light of the criteria outlined in Nieves-Rodriguez, the Board finds that the VA medical opinion outweighs those of the private physician and nurse practitioner.  

First, the Board observes that the VA examiner had the benefit of both physically examining the appellant and reviewing the entire claims folder, including the service treatment records and post-service clinical records.  The private opinion was based only on the nature of the symptoms and activities as described by the appellant.  The VA examiner therefore had the benefit of considering both the appellant's reports of his in-service and post-service activities and symptoms, as well as the clinical evidence of treatment in service and thereafter, which included objective, contemporaneous, and specific descriptions of the appellant's symptoms, diagnostic test results, treatment, and medical history.  Indeed, the Board notes that the VA examiner's opinion included specific reference to the clinical record in service and thereafter, lending greater credibility and probative weight to his conclusion regarding the matter at issue in this case.  

The Board further observes that the opinions provided by the private physician and nurse practitioner are framed in more speculative terms, stating that it was very possible that the appellant had contracted HIV on active duty and that his in-service flu-like illness "may have been" acute retroviral syndrome.  The Court has held that medical opinions that are inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting a Veteran's death was not sufficient).  Given the applicable standard of proof, the Board finds that these private opinions are of limited probative value in establishing the etiology or date of onset of the appellant's HIV and do not equal or outweigh the probative VA medical opinion discussed above.

For these reasons, the Board concludes that the VA medical opinion is more probative as to the question at issue here.  

The Board has also considered the appellant's own statements to the effect that he contracted HIV on active duty as evidenced by his treatment on multiple occasions for flu-like illnesses.  The Board initially finds that, because he is a layperson, the appellant lacks the competency to diagnose HIV based on his flu-like symptoms alone.  Rather, such a diagnosis requires specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Questions of competency and credibility notwithstanding, the finds that the probative value of the appellant's statements is outweighed by the more qualified VA physician who provided the opinion discussed above.  Again, the VA physician considered the entire record on appeal, including the history reported by the appellant, service treatment records documenting febrile illnesses on active duty, the post-service record on appeal, and a current medical evaluation of the appellant.  After considering all of these factors, he nonetheless concluded that the appellant's HIV infection was more likely than not contracted after service.  His consideration of all of this evidence, and the explanation he provided, together with his medical training and experience, lends significant probative weight to his opinion versus that of the appellant.

In summary, the Board concludes that the most probative evidence shows that HIV was not present during the appellant's active service or for many years thereafter and the most probative evidence establishes that his current HIV infection is not causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of HIV infection is denied.


REMAND

Entitlement to service connection for a psychiatric disability other than depression

In its January 2013 remand, the Board determined that, although the RO had granted service connection for depression, the record remained unclear as to whether the appellant exhibited additional psychiatric disabilities other than depression for which service-connected was warranted.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  

In that regard, the Board notes that, in addition to the appellant's service-connected depression, the post-service clinical records contain multiple other psychiatric diagnoses, including adjustment disorder, anxiety, bipolar disorder, agoraphobia with panic, and schizoaffective disorder.  

Pursuant the Board's January 2013 remand, the appellant underwent a VA psychiatric examination in February 2013.  The examiner concluded that, although a diagnosis of bipolar disorder had been noted, it did not appear that such diagnosis had been based upon psychometric testing or documented differential diagnosis considerations.  Thus, the appellant's reported heightened energy, poor sleep, and irritability were more likely than not better accounted for by the appellant's service-connected "depression NOS secondary to service connected back injury and their history of pervasive and substantial substance abuse."  The examiner did not address the remaining psychiatric diagnoses of record.  

After considering the record in its entirety, the Board concludes that the examiner's opinion provides an inadequate basis upon which to establish whether the appellant exhibits a psychiatric disability in addition to his service-connected depression, and if so, whether that disability is related to his active service or any service-connected disability.  Under these circumstances, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  


Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine

In its January 2013 remand, the Board determined that a VA medical examination was necessary in order to evaluate the severity of the appellant's service-connected low back disability, to include identifying any related neurological impairment.  The Board also directed the examiner to comment on the number of weeks, if any, during the past 12 months, that the appellant's service-connected low back disability had produced incapacitating episodes manifested by physician-prescribed bed rest.  

A review of the record indicates that the development requested by the Board in its January 2013 remand has not been completed.  Although the record indicates that the appellant had undergone a VA back examination in November 2012 in connection with another claim, the examiner did not provide the necessary information requested by the Board, including commenting on any neurological impairment or incapacitating episodes associated with the service-connected low back disability.  Under these circumstances, the Board finds that another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Here, the Board notes that the record shows that the appellant was scheduled for EMG testing to evaluate possible lower extremity radiculopathy in December 2012, but reportedly cancelled the appointment.  There is no further explanation in the record.  

The Board reminds the appellant that he has an obligation to assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The appellant must be prepared to meet his obligation by cooperating with VA's efforts to provide an adequate medical examination and submitting to the Secretary all necessary evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  The appellant is also advised that individuals for whom examinations have been authorized and scheduled are required by law to report for such examinations and cooperate with the examiner.  Id.; 38 C.F.R. § 3.326(a) (2013).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or re- examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655 (2013).

Additionally, the Board notes that, at his March 2014 hearing, the appellant testified that he continued to receive treatment for his service-connected low back disability at the Milwaukee VA Medical Center.  Following the hearing, the appellant submitted records from that facility dated to January 2014.  On remand, the AOJ should ensure that any additional records showing continued treatment are associated with the record.  


Entitlement to a total rating based on individual unemployability due to service-connected disability

The Board must forego adjudication of the TDIU issue pending the development and reconsideration of the claims of service connection for a psychiatric disability other than depression and an initial disability rating in excess of 40 percent for degenerative disc disease and arthritis of the lumbar spine.  These claims are inextricably intertwined, as adjudication of these issues may affect the merits and outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding, relevant treatment records from the Milwaukee VA Medical Center for the period dated from January 2014 to the present.  

2.  The appellant should then be scheduled for VA psychiatric examination to determine the nature and etiology of any current psychiatric disability other than his service-connected depression.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS folders must be made available to the examiner for review in conjunction with the examination of the appellant.  

The examiner should consider the following:  

The appellant is currently service-connected for depression.  He has been assigned a 50 percent disability rating based on psychiatric symptoms which include a depressed mood, anxiety, panic attacks, chronic sleep disturbances, and disturbances in mood and motivation, which result in occupational and social impairment with deficiencies in most areas.  In addition to his service-connected depression, however, the record contains post-service clinical records noting multiple other psychiatric diagnoses, including adjustment disorder, bipolar disorder, agoraphobia with panic, and schizoaffective disorder.  It remains unclear whether the appellant exhibits a psychiatric disability in addition to his service-connected depression, and if so, whether that disability is causally related to his active service or any incident therein, including complaints of nervousness in July 1983 or is causally related to or aggravated by any service-connected disability, to include degenerative disc disease and arthritis of the lumbar spine and/or depression.  

Thus, after examining the appellant and reviewing the record, the examiner should provide an opinion as to the following:  

Does the appellant have any psychiatric disability in addition to his service-connected depression?  

If so, is it at least as likely as not that any such psychiatric disability identified is causally related to the appellant's active service or any incident therein or causally related to or aggravated by any service-connected disability, to include depression and/or his service-connected low back disability? 

If not, the examiner must delineate which psychiatric symptoms and effects are attributable to the service-connected depression and which are attributable to any other diagnosed nonservice-connected psychiatric disability.  If it is not possible to separate the effects of the service-connected depression from any other diagnosed nonservice-connected psychiatric disability, the examiner should clearly so state.  

A complete explanation must be provided for any opinion offered.

3.  The appellant should also be scheduled for a VA medical examination to determine the severity of his service-connected degenerative disc disease and arthritis of the lumbar spine.  He should be reminded of his responsibility to report for the examination and to cooperate in the development of his claim, as well as the consequences for failure to do so.  38 C.F.R. §§ 3.158, 3.655 (2013).

The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files should be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should describe the nature and severity of all manifestations of the appellant's service-connected low back disability, to include any ankylosis or any neurological impairment, such as radiculopathy.  

The examiner should also state whether the appellant's service-connected degenerative disc disease and arthritis of the lumbar spine results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

A complete rationale should be provided for any opinion offered.

4.  Thereafter, the AOJ should readjudicate the claims, to include the claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  

The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


